Name: Commission Regulation (EC) No 2638/95 of 13 November 1995 derogating from Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: marketing;  prices;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|31995R2638Commission Regulation (EC) No 2638/95 of 13 November 1995 derogating from Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies Official Journal L 271 , 14/11/1995 P. 0011 - 0011COMMISSION REGULATION (EC) No 2638/95 of 13 November 1995 derogating from Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by Regulation (EEC) No 860/92 (2), and in particular Articles 7 (4) and 15 thereof, Whereas, for administrative reasons, the time limit laid down in Article 6 (1) of Commission Regulation (EEC) No 3389/73 (3), as last amended by Regulation (EC) No 3477/93 (4), for fixing the minimum price for each lot or for deciding not to make an award after submission of tenders under the invitation to tender opened by Commission Regulation (EC) No 1618/95 (5) should be extended; whereas tenderers should be permitted to withdraw their tenders; Whereas, in view of its objective, the provisions of this Regulation should enter into force immediately; whereas they should apply from the end of the period provided for in Article 6 (1) of Regulation (EEC) No 3389/73; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 6 (1) of Regulation (EEC) No 3389/73, the time allowed for fixing a minimum price for each lot or for deciding not to make an award under the invitation to tender opened by Regulation (EC) No 1618/95 shall be 60 days. Article 2 Notwithstanding Article 4 (4) of Regulation (EEC) No 3389/73, tenderers may withdraw their offers within five working days of publication of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 24 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1995. For the Commission Franz FISCHLER Member of the Commission